EXHIBIT 10.1





ASPEN EXPLORATION CORPORATION
INDEMNITY AGREEMENT



             THIS INDEMNITY AGREEMENT (this “Agreement”) is entered into as of
December ___, 2008 between Aspen Exploration Corporation, a Delaware corporation
(the “Company”), and
___________   (“Indemnitee”).

             WHEREAS, it is essential to the Company to retain and attract as
directors, officers and other agents the most capable persons available; and

              WHEREAS, Indemnitee is or has agreed to become a director, officer
and/or other agent of the Company, and both the Company and Indemnitee recognize
the risk of litigation and other claims being asserted against such person; and

              WHEREAS, in recognition of Indemnitee’s need for substantial
protection against personal liability and to enhance Indemnitee’s continued and
effective service to the Company, the Company desires to provide for the
indemnification of, and the advancing of expenses to, Indemnitee to the fullest
extent permitted by law, subject to certain very limited exceptions, as set
forth in this Agreement.

               NOW, THEREFORE, in consideration of the above premises and the
promises set forth herein, the parties hereto agree as follows:

               1.      CERTAIN DEFINITIONS. As used in this Agreement, the
capitalized terms listed below shall have the meanings ascribed to them as
follows:

               1.1      Board. The Board of Directors of the Company.

               1.2      Expenses. Any expense, liability, or loss, including
attorneys’ fees, judgments, fines, ERISA excise taxes and penalties, amounts
paid or to be paid in settlement, any interest, assessments, or other charges
imposed thereon, and any federal, state, local, or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Agreement,
paid or incurred in connection with investigating, defending, being a witness
in, or participating in (including on appeal), or preparing for any of the
foregoing, in any Proceeding relating to any Indemnifiable Event.

               1.3      Indemnifiable Event. Any event or occurrence that takes
place either prior to or after the execution of this Agreement, related to the
fact that Indemnitee

               (a)      is or was a director, officer or other agent of the
Company; or

(b)      while a director, officer or other agent of the Company is or was
serving at the request of the Company as a director, officer, employee, trustee,
agent, or

--------------------------------------------------------------------------------

fiduciary of another foreign or domestic corporation, partnership, joint
venture, employee benefit plan, trust, or other enterprise; or

     (c) was a director, officer or other agent of a foreign or domestic
corporation that was a predecessor corporation of the Company or was a director,
officer, employee, trustee, agent, or fiduciary of another enterprise at the
request of such predecessor corporation; and related to anything done or not
done by Indemnitee in any such capacity, whether or not the basis of the
Proceeding is alleged action in an official capacity while serving as described
in clauses (a) through (c) above.

     1.4 Proceeding. Any threatened, pending, or completed action, suit, or
proceeding, or any inquiry, hearing, or investigation that Indemnitee in good
faith believes might lead to the institution of any such action, suit, or
proceeding, whether civil, criminal, administrative, investigative or other.

     2. AGREEMENT TO INDEMNIFY. In the event Indemnitee was, is, or becomes a
party to, or witness or other participant in, or is threatened to be made a
party to, or witness or other participant in, a Proceeding by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify
Indemnitee from and against any and all Expenses to the fullest extent permitted
by law, as the same exists or may hereafter be amended or interpreted (but in
the case of any such amendment or interpretation, only to the extent that such
amendment or interpretation permits the Company to provide broader
indemnification rights than were permitted prior thereto). The rights to receive
indemnification and the advancement of Expenses under this Agreement are not
exclusive of any other rights which Indemnitee may be entitled or subsequently
entitled under any statute, the Company’s Certificate of Incorporation or
Bylaws, by vote of the shareholders or the Board, or otherwise. To the extent
that a change in applicable law (whether by statute or judicial decision) or the
Bylaws permits greater indemnification than is currently provided for an
Indemnifiable Event, Indemnitee shall be entitled to such greater
indemnification under this Agreement.

     2.1 Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for a portion of Expenses,
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses to which Indemnitee is
entitled.

     2.2 Contribution. If the Indemnitee is not entitled to the indemnification
provided in this Agreement for any reason, then in respect of any threatened,
pending or completed Proceedings in which the Company is jointly liable with the
Indemnitee (or would be if joined in such Proceedings), the Company shall
contribute to the amount of Expenses payable by the Indemnitee in such
proportion as is appropriate to reflect (i) the relative benefits received by
the Company on the one hand and the Indemnitee on the other hand from the
transaction from which such Proceeding arose and (ii) the relative fault of the
Company on the one hand and of the Indemnitee on the other hand in connection
with the Indemnifiable Events which resulted in such Expenses, as well as any
other relevant equitable considerations. The relative fault of the Company on
the one

2

--------------------------------------------------------------------------------

hand and of the Indemnitee on the other hand shall be determined by reference
to, among other things, the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such Expenses. The Company agrees that it would not be just and equitable if
contribution pursuant to this section were determined by pro rata allocation or
any other method of allocation which does not take account of the foregoing
equitable considerations.

     2.3 Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise (within the meaning of Section 145(c) of the Delaware General
Corporation Law) in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.

     3.     EXPENSE ADVANCES.

     3.1 Advance of Expenses to Indemnitee. Expenses incurred by Indemnitee in
any Proceeding for which indemnification may be sought under this Agreement
shall be advanced by the Company to Indemnitee within 30 days after receipt by
the Company of a statement or statements from Indemnitee requesting such advance
and reasonably evidencing the Expenses incurred by Indemnitee (an "Expense
Advance"). If it is ultimately determined by a final judicial decision (from
which there is no right of appeal) that Indemnitee is not entitled to be
indemnified by the Company, Indemnitee hereby agrees to repay any amounts
advanced by the Company under this Section 3. The undertaking set forth in the
preceding sentence is intended to comply with the undertaking required by
Section 145(e) of the Delaware General Corporation Law. Indemnitee agrees to
execute any further agreements regarding the repayment of Expenses as the
Company may reasonably request prior to receiving any such advance.

     3.2 Exceptions. Notwithstanding Section 3.1, the Company shall not be
obligated for any Expense Advance under this Section 3 for any expenses incurred
by the Indemnitee to the extent such arise from a lawsuit filed directly by the
Company against the Indemnitee if an absolute majority of the members of the
Board reasonably determines in good faith, within forty-five (45) days of
Indemnitee's request to be advanced expenses, that the facts known to them at
the time such determination is made demonstrate clearly and convincingly that
the Indemnitee acted in bad faith. The Company may not avail itself of this
Section 3.2 as to a given lawsuit if, at any time after the occurrence of the
activities or omissions that are the primary focus of the lawsuit, the Company
has undergone a change in control. For this purpose a change in control shall
mean a given shareholder or group of affiliated shareholders increasing their
beneficial ownership interest in the Company by at least 20 percentage points
without advance Board approval.

     4.      NOTIFICATION AND DEFENSE OF PROCEEDING.

3

--------------------------------------------------------------------------------

     4.1      Notice of Claim. Indemnitee shall give written notice to the
Company promptly after Indemnitee has actual knowledge of any Proceeding as to
which indemnification may be sought under this Agreement. The failure of
Indemnitee to give notice, as provided in this Section 4.1, shall not relieve
the Company of its obligations to provide indemnification under this Agreement;
however, the amounts to which Indemnitee may be indemnified shall be reduced to
the extent that the Company has been prejudiced by such failure.

     4.2      Defense. With respect to any Proceeding, the Company will be
entitled to participate in the Proceeding at its own expense and, except as
otherwise provided below, to the extent the Company so desires, the Company may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
However, the Company shall not be entitled to assume the defense of any
Proceeding (a) brought by the Company, or (b) as to which Indemnitee has
reasonably determined that there may be a conflict of interest between
Indemnitee and the Company in the defense of the Proceeding and Indemnitee does
in fact assume and conduct the defense.

     4.2.1      If the Company assumes the defense, Indemnitee shall furnish
such information regarding Indemnitee or the Proceeding in question, as the
Company may reasonably request and as may be required in connection with the
defense or settlement of such Proceeding and shall fully cooperate with the
Company in every other respect. If the Company assumes the defense of the
Proceeding, the Company shall take all necessary steps in good faith to defend,
settle or otherwise dispose of the Proceeding.

     4.2.2      After notice from the Company to Indemnitee of its election to
assume the defense of any Proceeding, the Company will not be liable to
Indemnitee under this Agreement or otherwise for any Expenses in excess of
$10,000 subsequently incurred by Indemnitee in connection with the defense of
such Proceeding other than reasonable costs of investigation or as otherwise
provided in clauses (a) through (c) below. Indemnitee shall have the right to
employ Indemnitee's own counsel in such Proceeding, but all Expenses related
thereto in excess of $10,000 incurred after notice from the Company of its
assumption of the defense shall be at Indemnitee's expense, unless: (a) the
employment of counsel by Indemnitee has been authorized by the Company; (b)
Indemnitee has reasonably determined that there may be a conflict of interest
between Indemnitee and the Company in the defense of the Proceeding, but
Indemnitee does not, in fact, assume and conduct the defense; or (c) the Company
has not, in fact, assumed and is not conducting the defense of such Proceeding.

     5.      ENFORCEMENT. The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to continue as a director, officer or other agent of
the Company, and acknowledges that Indemnitee is relying upon this Agreement in
continuing in such capacity. Indemnitee shall have the right to enforce his
indemnification rights under this Agreement by commencing litigation in any
court in the State of Colorado having subject matter jurisdiction thereof and in
which venue is proper. Likewise, the Company may seek judicial determination of
its obligations under this Agreement. The Company and Indemnitee each hereby
consent to service of process and to appear in any such proceeding.

4

--------------------------------------------------------------------------------

     5.1      Defenses; Burden of Proof. It shall be a defense to any action
brought by Indemnitee or the Company concerning enforceability of this Agreement
that it is not permissible under applicable law for the Company to indemnify
Indemnitee for the amount claimed. In connection with any such action or any
determination as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proof shall be on the Company.

     5.2      Presumptions. Neither the failure of the Company (including its
Board or shareholders) to have made a determination prior to the commencement of
such action that indemnification is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Company (including its Board or shareholders) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct. For purposes of this Agreement, the termination of any
claim, action, suit or proceeding, by judgment, order, settlement (whether with
or without court approval), conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

     5.3      Equitable Relief. The Company agrees that the Company’s failure to
make indemnification payments or Expense Advances to Indemnitee shall cause
irreparable damage to Indemnitee, the exact amount of which is impossible to
ascertain, and for this reason agrees that Indemnitee shall be entitled to such
injunctive or other equitable relief as shall be necessary to adequately provide
for payment or reasonably anticipated payments.

     5.4      Indemnification for Expenses Incurred in Enforcing Rights. Except
as set forth in Sections 3.2 and 6, the Company shall indemnify Indemnitee
against any and all Expenses and, if requested by Indemnitee, shall (within
thirty days after such request) advance such Expenses to Indemnitee, that are
incurred by Indemnitee in connection with any claim or action asserted against
or brought by Indemnitee for indemnification of Expenses or payment of Expense
Advances by the Company under this Agreement or any other agreement or under
applicable law or the Company's Articles of Incorporation or Bylaws now or
hereafter in effect relating to indemnification for Indemnifiable Events. Any
Expenses so paid shall be considered Expense Advances under Section 3 above.

     6.      EXCEPTIONS. Subject only to Section 2.3 above and notwithstanding
any other provision of this Agreement, the Company shall not be obligated
pursuant to the terms of this Agreement:

     6.1      Claims Initiated by Indemnitee. To indemnify or advance expenses
to the Indemnitee in connection with any Proceeding initiated by Indemnitee
unless the

5

--------------------------------------------------------------------------------

Company has joined in, or the Board has consented to, the initiation of such
Proceeding, or the Proceeding is one to enforce rights under this Agreement;

     6.2      Unauthorized Settlements. To indemnify Indemnitee to the extent
Indemnitee settles or otherwise disposes of a Proceeding or causes the
settlement or disposal of a Proceeding without the Company’s express prior
written consent (which shall not be unreasonably withheld) unless Indemnitee
receives court approval for such settlement or other disposition where the
Company had the opportunity to oppose Indemnitee's request for such court
approval;

     6.3      No Opportunity to Defend. To indemnify or advance expenses to
Indemnitee with regard to any judicial award if the Company was not given a
reasonable and timely opportunity, at its expense, to participate in the defense
of such action unless the Company's participation in such Proceeding was barred
by this Agreement or the court in such Proceeding;

     6.4      Securities Law Actions. To indemnify the Indemnitee on account of
any suit in which judgment is rendered against the Indemnitee for an accounting
of profits made from the purchase or sale by the Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any federal, state
or local statutory law;

     6.5      Proceeding to Enforce Agreement. To indemnify or advance expenses
to the Indemnitee for any expenses incurred by the Indemnitee with respect to
any Proceeding instituted by Indemnitee to enforce or interpret this Agreement,
if a court of competent jurisdiction determines that each of the material
assertions made by the Indemnitee in such Proceeding was not made in good faith
or was frivolous; or

     6.6      Unlawful Indemnification. To indemnify or advance expenses for any
acts, omissions, transactions or circumstances for which indemnification is
prohibited by applicable state or federal law or until any preconditions imposed
upon, or agreed to by, the Company by or with any court or governmental agency
are satisfied.

     7.      INSURANCE; SUBROGATION. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, Bylaw, or otherwise) of the amounts otherwise indemnifiable
hereunder. In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

6

--------------------------------------------------------------------------------

     8.      GENERAL PROVISIONS.

     8.1      Amendment of this Agreement. No supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by both
parties hereto. No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.

     8.2      Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, spouses, heirs, and personal and legal representatives. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity
pertaining to an Indemnifiable Event even though Indemnitee may have ceased to
serve in such capacity at the time of any Proceeding.

     8.3      Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof.

     8.4      Remedies Cumulative. The rights and remedies provided in this
Agreement and by law shall be cumulative and the exercise of any particular
right or remedy shall not preclude the exercise of any other right or remedy in
addition to, or as an alternative to, such right or remedy.

     8.5      Notices. Any notice required or permitted by this Agreement shall
be given in writing and shall be deemed effectively given upon personal delivery
or, if mailed, upon deposit with the United States Post Office by certified
mail, return receipt requested, postage prepaid or a nationally recognized
express courier, to the address for the recipient set forth on the signature
page hereto or to such other address as the recipient shall hereafter have
noticed the sending party in the manner set forth above.

     8.6      Headings. Descriptive headings contained herein are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.

     8.7      References. Any reference in this Agreement to the indemnity
provisions of the Company’s Certificate of Incorporation or Bylaws, the Delaware
General Corporation Law, or to any applicable law shall refer to such provisions
as they shall be amended from time to time or to any successor provision, except
that any change in the Company's Certificate of Incorporation or Bylaws shall
only apply to the extent that such amendment permits the Company to provide
broader indemnification rights to Indemnitee than currently provided.

     8.8      Severability. Any provision of this Agreement, which is
unenforceable in any jurisdiction, shall be ineffective in such jurisdiction to
the extent of such unenforceability without invalidating the remaining
provisions of this Agreement,

7

--------------------------------------------------------------------------------

and any unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

     8.9      Approval by the Board. This Agreement was approved by the Board of
Directors of the Company by resolutions adopted on December ___, 2008.

     8.10      Applicable Law. The rights and obligations under this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware.

     8.11      Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement of expenses to the Indemnitee to the fullest
extent now or hereafter permitted by law, except as expressly limited herein.

     8.12      Counterparts. This Agreement may be executed in one or more
counterparts, which shall together constitute one agreement.

     IN WITNESS WHEREOF, this Indemnity Agreement has been entered into
effective as of the date first written above.

    ASPEN EXPLORATION CORPORATION            By:
____________________________________    R.V. Bailey, Chief Executive Officer   
        NDEMNITEE:            Signature:    Name:    Address:  Phone Fax

8

--------------------------------------------------------------------------------